      Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 1 of 28




                          PLAINTIFF’S EXHIBITS

                                                                Pages

Exhibit A        Affidavit of Lavelle Jones                     2-6



Exhibit B        2017 evaluation by Supervisor Eekhoff          7-12



Exhibit C        Undated evaluation by Supervisor Eekhoff       13-17



Exhibit D        Letters from riders                            18



Exhibit E        Deposition of Robert Perry excerpts            19-28
    Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 2 of 28
                              EXHIBIT A




LAW OFFICES OF KIMBERLY A. ECKERT
5235 South Kyrene Road Suite 206
Tempe, Arizona 85283
(480) 456-4497 Fax (866) 583-6073
Kimberly A. Eckert - 015040
keckert@arizlaw.biz
Attorney for Plaintiff

            IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF ARIZONA

Lavell H. Jones,
                                              CV-19-08210-PCT-DJH
                  Plaintiff,
                                              AFFIDAVIT
             v.

State of Arizona, Arizona Board of
Regents, a political subdivision of the
State of Arizona, Northern Arizona
University, a public university,

                   Defendants.



I, Lavell H. Jones, upon my oath, under penalty of perjury, hereby state as
follow:


      I was a Black male employed by Northern Arizona University for 6.5
years prior to my termination. I was the only non-student Black full-time
bus driver for the majority of the time I was employed at NAU. My main job
was to shuttle the students and other passengers around campus, in addition,
I was regularly asked and did transport alumni and university management to
events after shuttle hours and on the weekends (including the President o f
the University on multiple occasions). I was never told that there were any
                                          1
   Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 3 of 28



issues and was asked to assist repeatedly.
        Throughout my employment:, I was treated differently than non-Black
employees. David Morrison was a black full time employee that had
worked in this department for three years before I arrived, and the first
warning he gave me when I got there is, "watch your back because they
don't like our kind here.'' After five attempts of trying to get promoted to a
Lead/Supervisor David quit and moved out of state. The recording of my
termination meeting was an example of how Erin Stam treated me
differently in terms of how she wanted me to comply with her way of
communicating with people, her way o f speaking, and her way o f handling
situations. I am not aware of anyone else she lectured and chastised the way
that she did me. Several non-Black employees were hired after me (many of
them had accidents with the buses) and were still promoted to
Leads/Supervisors over me (which I never had one accident). These
employees are Nikki Keesee, Robert Perry, Ginger Haviland and Bill. I was
treated differently due to my race. I personally observed that non-Black
employees in my same position were treated differently than me. I was
denied promotions even though (newly promoted supervisors) and other co-
workers repeatedly told me they thought I should have been promoted. My
driving credentials were higher than the new hires many who when hire
 didn't even have a CDL. I had a CDL to drive big-rig trucks. I was
personally aware that white employees were promoted to higher positions
throughout my tenure a s described above. I was asked on multiple occasions
 why I had not been promoted by my co-workers, I would simply shrug my
 shoulders and say, "you tell me." I suffered a continued hostile environment
 and blatant favoritism towards me from my white counter parts and by my
 director, coordinator and HR Department.
       'White employees who were doing the same job as I were paid higher
wages and promoted with less experience and tenure over me, Dan Zimmer,
John - they told me what they earned. 'White employees, Louie, Bob, Carl,
Jessie Morgan, Sophie, Zach, Taylor, McKenzie were allowed to. be present
during special training meetings and I was not. These employees were
included in graduation set up events and promotions and I was not. I was
not given supervisory duties like my white counterpart employees.
Especially student drivers with no experience at all were put in charge over
me.
      White employees were even allowed back on campus after being
terminated including Dustin and Richard. I was specifically told that I could
                                       2
    Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 4 of 28



not, and was not allowed to come back and visit, nor allowed to go to
campus. My pay was even held up by Erin Stam not signing my approval
on many extra duty assignments with another department, one time I was
forced to wait six weeks because she had refused to sign so l could get paid.
l was locked out of the main facility one Saturday during an extra
assignment before being put on administrative leave (someone from a
different department had to let me inside the door). A White driver cursed
out Judy Manor in front of others was fired, and then was pennitted back
into the work area from which we all worked (he had already been fired two
years before they hired him back that time).
       I was called the "N-WORD" twice by a white male student passenger
on an extra duty assignmentone night at the Aqua Plex, there where over
sixty other students (witnesses on that bus t hatnight). A Police Officer had
to come escort that student off o f the bus. When I informed Judy o f the
incident nothing was done to the student despite me making numerous
complaints or reporting it to them.
        Despite the Defendants' admission that there were no prior
disciplinary actions prior to this termination. I received warnings that were
all related to the racial bias against me. The complaints alleged by the
Defendants came from my supervisor who I believe was racist and
supported by Stam. I reported these issues to the EEOC and the Defendant
in 2016. Only after reporting them Erin, Judy, Nikki and the University to
the EEOC that year, they changed my supervisor and I had no further false
accusation or write-ups or any disciplinary action. My evaluations show
that I performed my duties according to NAU's expectations.
        On multiple occasions, the Defendant changed the description of
what transpired in three o f my evaluations. The Defendant put that, ''the
student stepped off of the curb into the bus", on my evaluation. But later
changed it to state that I hit the student with the bus on my written warning
letters.
       I repeatedly told human resources that my supervisor Nikki did not
like me because of the color ofmy skin. She was later removed from being
my Supervisor/Lead. I had no complaints or false write ups or accusations
after that change. That supervisor ended up quitting after I reported her and
the University to EEOC in 2016.
      Anytime an employee would say something about me, it would be
turned from a concern to a complaint, which Erin Stam interpreted as me
                                       3
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 5 of 28
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 6 of 28
                          EXHIBIT B
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 7 of 28




                                                    JonesABOR-001329
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 8 of 28




                                                    JonesABOR-001330
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 9 of 28




                                                    JonesABOR-001331
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 10 of 28




                                                    JonesABOR-001332
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 11 of 28




                                                    JonesABOR-001333
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 12 of 28




                                                    JonesABOR-001334
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 13 of 28
                             EXHIBIT C




                                                    JonesABOR-001355
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 14 of 28




                                                    JonesABOR-001356
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 15 of 28




                                                    JonesABOR-001357
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 16 of 28




                                                    JonesABOR-001358
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 17 of 28




                                                    JonesABOR-001359
                            EXHIBIT D
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 18 of 28




                                                    JonesABOR-001295
                           EXHIBIT E
Case 3:19-cv-08210-DJH Document 48-1 Filed 10/26/20 Page 19 of 28




                  3')75$16&5,37&29(53$*(



                          5REHUW3HUU\
                    -RQHVY6WDWHRI$UL]RQD

                         -XQH




&RXUW5HSRUWHUV               9LGHRFRQIHUHQFH               7UDQVFULSWLRQ
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 20 of 28   16


  1              Q. Do you recall giving one of these evaluations
  2      that you just described to LJ?
  3              A. I don't remember doing that exact instance.
  4      But since he was my direct report, I would say that I
  5      did do it.         But I don't recall the event.
  6              Q. Can you describe LJ's performance during the
  7      time that you were a supervisor?
  8              A. The first thing that comes to mind is that
  9      he's a very good driver and very personable talking
 10      with fellow employees, if I can use the term the gift
 11      for gab.        He enjoyed talking.
 12                         And that he was -- I believe I recall
 13      with him that he was very good at what we called
 14      pre-tripping the bus, which is checking the engine
 15      room, the aisleways, the seats, the outer part of the
 16      body.       He would go through all of those pre-trip of
 17      the vehicle and was very good at that.
 18                         I would observe all of the employees
 19      during the morning, and it could be dark at times.
 20      Sometimes it was early enough that it was dark out,
 21      and sometimes it was light.              And seeing him perform
 22      his pre-tripping -- and, again, as I mentioned
 23      earlier, I would sometimes talk with him up where
 24      they would actually sign in just -- what I'm doing is
 25      evaluating that the drivers are in good condition to

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 21 of 28            17


  1      drive, that no one has any problems going on.                       And
  2      LJ -- he was on time, and he was a good driver.                       Yes.
  3      That's all that I can recall at the moment.
  4              Q. When you say he was a good driver, what goes
  5      into being a good driver?
  6              A. There's a lot for the training, but that --
  7      and I'm just going to have to itemize this as I
  8      remember -- but that he checks his mirrors
  9      accordingly as he's driving.               He comes to a complete
 10      stop using his signals.             He stays within the speed
 11      limit.       He doesn't hit the curbs when he's pulling
 12      into a bus stop.           So literally I'm talking of driving
 13      skills that they learn over time.
 14              Q. Okay.     What about -- what did you observe as
 15      far as interactions with the riders on the bus?
 16              A. Yes.     He would sometimes -- because I would
 17      go for what is called a ride-along.                 I would step
 18      onto different buses.            Sometimes I would sit in the
 19      back, and sometimes I would sit up by the driver.
 20                         I would observe his interaction -- or
 21      their interaction with the students and vice versa,
 22      and he was always good at that.                All that I ever
 23      observed, he tended to like to talk.                    He wasn't
 24      always talking.          I would do what is called an entire
 25      loop where it goes around the entire campus, and I

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 22 of 28         18


  1      would be on board a number of times for that.                       And
  2      sometimes he wouldn't be talking -- would not be
  3      talking, and sometimes he would be talking.                    It
  4      always seemed pleasant and nice, social conversation.
  5              Q. Did you ever have an opportunity to observe
  6      LJ's interactions with co-employees?
  7              A. Yes.
  8              Q. What did you observe there?
  9              A. Huh?
 10              Q. What did you observe regarding LJ's
 11      interactions with fellow employees?
 12              A. That he was usually upbeat.             That is the key
 13      word.       He was usually upbeat talking to the fellow
 14      employees.         He had times -- and who knows what the
 15      reason might be -- that he would be very quiet and
 16      reflective, and other times he was upbeat.
 17                         So I would personally -- from my
 18      observation is that sometimes he would be polar
 19      opposites.         He would either be very upbeat or very
 20      quiet.       I didn't see -- what would be the term?                  I
 21      don't even know -- just middle of the road.                    It
 22      didn't seem like he was that way with his
 23      conversations.          He was very excited or upbeat or very
 24      quiet and introverted.             Maybe that's the word.
 25              Q. In your opinion, did LJ enjoy his job?

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 23 of 28   19


  1              A. Yes.
  2              Q. Do you understand that LJ was terminated from
  3      his job at NAU?
  4              A. Yes.
  5              Q. Did that happen during your employment as
  6      supervisor?
  7              A. That's correct.         Yes.
  8              Q. Prior to LJ's termination, did you have any
  9      discussions with Erin Stam concerning LJ's
 10      performance?
 11              A. Not to my recollection.
 12              Q. Prior to LJ's termination, did you have any
 13      discussions with Judy Manor about LJ's performance?
 14              A. In my mind from your question, I thought --
 15      well, before the event happened, there was no talk of
 16      his performance.           After the event, I do not recall
 17      if -- I imagine that I did with Judy, but I don't
 18      recall if that's the case.              I just don't recall.
 19              Q. By event, are you talking about the incident
 20      on the bus in March of '18 that led to LJ's
 21      termination?
 22              A. Correct.
 23              Q. Very good.       We'll get to that in just a
 24      moment.
 25                         Was there anyone else in the department

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 24 of 28   20


  1      that you discussed LJ's performance with prior to the
  2      event?
  3              A. Prior to the event?          Not to my recollection.
  4              Q. If a passenger had a complaint about a
  5      driver, was there a system in place to handle that?
  6              A. Yes.     They would -- they can call shuttle
  7      services.
  8              Q. Do you recall any passenger ever calling and
  9      complaining about LJ?
 10              A. I do not recall.
 11              Q. If a co-worker had a complaint about a fellow
 12      driver, was there a system in place to handle that?
 13              A. Yes.     They would come to the supervisor.
 14      They could go to any level they would like, but we
 15      encouraged them to come to their direct supervisor.
 16              Q. Did any co-worker ever complain about LJ?
 17              A. I do not recall.
 18              Q. Well, to you, that you have personal
 19      knowledge about.
 20              A. I do know that employees would talk about
 21      other employees.           I would either overhear, or they
 22      might come to me directly.              But it's more
 23      conversational than a complaint that they want to
 24      further.        I don't recall any conversation like that.
 25      But I do know that -- I don't know if it was LJ or

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 25 of 28         21


  1      someone else -- that I always heard employees talking
  2      about other employees whether good or bad.                    I seem to
  3      have heard different things like that all the time.
  4              Q. Besides LJ's termination and the event
  5      leading up to that, were you involved in any
  6      disciplinary procedures concerning LJ?
  7              A. Not that I recall.
  8              Q. Do you recall receiving any accolades
  9      concerning LJ?
 10              A. Not that I recall.
 11              Q. Besides the main duties of driver, were you
 12      aware of any other jobs that LJ performed?
 13              A. I believe that he also drove for another
 14      department, which was -- for the life of me, I cannot
 15      remember the name of the other department.                    I believe
 16      it was the transportation department.                   He would drive
 17      about -- around the state in completely different
 18      buses.       It was buses of another department that he
 19      would drive like -- gosh, I don't even know.
 20                         I know it was outside our department.             He
 21      would drive for some other department at NAU, but I
 22      cannot recall the name of that department.
 23              Q. Okay.     Do you recall him, for example,
 24      driving alumni to alumni events?
 25              A. That's correct.         I do recall that.

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 26 of 28   22


  1              Q. So you just don't know the name of the
  2      department?
  3              A. Well -- oh, for the alumni, I believe it was
  4      under our department, and, like, driving the football
  5      team or different events would be under our
  6      department.         But there was something that he drove
  7      because I would just overhear him talking about it,
  8      or he would say that he drove another evening for
  9      this other department.             But I do not recall the name
 10      of it and what those special driving events were.
 11              Q. Do you have any understanding of how people
 12      were chosen for those types of additional driving
 13      jobs?
 14              A. No.     I never even heard when -- I believe he
 15      had been working for them prior to me working at NAU.
 16      So I didn't hear that.             No.   But I don't know if
 17      that's the case, if he started after I started
 18      working there or before.             I don't know either way.
 19              Q. I want to talk about LJ's termination from
 20      employment now and the events leading up to that as
 21      far as your knowledge of those.
 22                         When did you first learn that LJ was
 23      being considered for termination?
 24                         MS. REMES:      Form and foundation.
 25                         THE WITNESS:      It had to have been -- I do

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 27 of 28        26


  1              A. Oh, and that the police were called by LJ
  2      and -- now, again, this is viewing the video -- the
  3      person in question was removed.                I don't know if he
  4      stepped off or the police came on board.                   I can't
  5      recall a number of things.
  6                         But no.     I can't recall after the police
  7      had arrived, and that's the last I recall of it.                     I
  8      know that's how it ended.
  9              Q. Do you recall LJ getting on the loud speaker
 10      and addressing the passengers?
 11              A. I do not know if it was on the loud speaker
 12      or if he was using his voice.               I do know he was
 13      speaking to all the passengers, yes, at certain
 14      times.
 15              Q. Okay.     So at some point, did anyone ask you
 16      what your opinion was of the -- of what you observed?
 17              A. I don't recall.         I remember making the
 18      transcript and turning those in, but I don't -- I
 19      actually do not remember anyone ever asking my
 20      opinion on that.
 21              Q. Were you asked to give input into the
 22      termination?
 23              A. Not to my recollection.
 24              Q. When did you learn that LJ was actually
 25      terminated from employment?

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
      Case
6/15/2020    3:19-cv-08210-DJH Document 48-1 Perry
                                     Robert   Filed 10/26/20 Page 28 of 28      27


  1              A. I was about my business at the -- with the
  2      bus department.          I knew I was at work, but I can't
  3      recall if I was called or if even -- I don't know who
  4      told me.        I just do not recall.
  5              Q. Did you learn about the termination after the
  6      fact?
  7              A. I believe so.
  8              Q. What was your opinion of what you saw on the
  9      tape?
 10              A. I believe that the -- that what we are trying
 11      to present for the students there, which is our
 12      clientele, I was not -- let's see.                 What would be the
 13      word?       I believe LJ acted inappropriately, that he
 14      escalated the issue that could have been put to a
 15      stop.
 16                         I mean, there was plenty of time for LJ
 17      to gather his thoughts of which direction this was
 18      going.       I think that it was escalated by his
 19      conversation that he was -- it was, like, anger or
 20      whatever, and that that was inappropriate for the
 21      situation.
 22                         I'm not sure if that's what you're asking
 23      me.      There's a number of reasons.             Go ahead and stop
 24      me if I'm not answering your question.
 25                         The initial thing that I remember seeing

                                     ottmarassoc.com
                            OTTMAR & ASSOCIATES   602-485-1488
